Per Curiam.
The complainant’s injunction having been dissolved on motion, his default for not serving a copy of the bill upon defendants’ counsel was duly entered; and subsequently defendants’ solicitor caused an order to be entered that the bill be dismissed, with costs, to be taxed. They were afterwards taxed at $20. A motion to vacate this order was denied, but upon a later application the circuit judge amended the order by disallowing costs. *68An application was then made in this court for a mandamus to compel the vacation of the later order.
The return of the learned circuit judge is an ample justification for the denial of costs, and there is nothing left of the relator’s case, except the technical claim that the practice prescribed by rule has not been followed. We feel warranted in declining to consider this question, under the well-settled rule that mandamus is a discretionary-writ, and will not be granted where'abstract justice does not require it.
The writ is denied.